Name: Commission Implementing Regulation (EU) NoÃ 1036/2012 of 7Ã November 2012 amending Annex II to Decision 2007/777/EC and Annex II to Regulation (EU) NoÃ 206/2010 as regards the entries for Croatia in the lists of third countries or parts thereof from which the introduction of fresh meat and of certain meat products into the Union is authorised Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: animal product;  Europe;  foodstuff;  agricultural activity;  agricultural policy;  trade;  tariff policy
 Date Published: nan

 8.11.2012 EN Official Journal of the European Union L 308/13 COMMISSION IMPLEMENTING REGULATION (EU) No 1036/2012 of 7 November 2012 amending Annex II to Decision 2007/777/EC and Annex II to Regulation (EU) No 206/2010 as regards the entries for Croatia in the lists of third countries or parts thereof from which the introduction of fresh meat and of certain meat products into the Union is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1) and Article 8(4) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down rules on imports into the Union and the transit and storage in the Union of consignments of meat products and consignments of treated stomachs, bladders and intestines, as defined in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). (2) Part 2 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines into the Union is authorised, provided that those commodities comply with the treatment referred to in that Part. (3) Part 4 of Annex II to Decision 2007/777/EC sets out the treatments referred to in Part 2 of that Annex, assigning a code to each of those treatments. That Part sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity. (4) Commission Regulation (EU) No 206/2010 (4) lays down the veterinary certification requirements for the introduction into the Union of certain consignments of live animals or fresh meat. It also lays down the lists of third countries, territories or parts thereof from which those consignments may be introduced into the Union. (5) Regulation (EU) No 206/2010 provides that consignments of fresh meat intended for human consumption are to be imported into the Union only if they come from the third countries, territories or parts thereof listed in Part 1 of Annex II to that Regulation for which there is a model veterinary certificate corresponding to the consignment concerned listed in that Part. (6) Croatia is currently listed in Part 1 of Annex II to Regulation (EU) No 206/2010 as a third country from which imports of fresh meat of certain animals into the Union are authorised. However, Croatia is currently not listed as a third country from which imports of fresh meat, including minced meat, of domestic porcine animals into the Union are authorised. (7) Croatia has submitted to the Commission a request to be authorised to export fresh meat of domestic porcine animals into the Union. According to the information submitted by Croatia, preventive vaccination against classical swine fever is prohibited on the territory of that third country since January 2005. In addition, there is no evidence of classical swine fever virus circulation in domestic porcine animals on the territory of Croatia since March 2008. The information available therefore indicates that Croatia is free from classical swine fever in domestic porcine animals, without vaccination. (8) The Croatian competent authority has also provided sufficient guarantees as regards compliance with the Union legislation regarding classical swine fever and it is implementing an enhanced surveillance programme for domestic porcine animals and wild boar. (9) In addition, the results of an inspection carried out by the Commission in Croatia in 2010 were largely positive. Croatia has also submitted to the Commission the confirmation that certain planned corrective actions regarding the shortcomings identified during that inspection were satifactorily implemented in 2011. (10) The evaluation of the information submitted by Croatia leads to the conclusion that the introduction into the Union of fresh meat of domestic porcine animals from that third country does not constitute a risk to the Union health status with regard to classical swine fever. Imports from Croatia of fresh meat, including minced meat, of domestic porcine animals into the Union should therefore be permitted. (11) In addition, Croatia is currently listed in Part 2 of Annex II to Decision 2007/777/EC for the introduction into the Union of meat products and treated stomachs, bladders and intestines from domestic porcine animals and farmed cloven-hoofed game (swine) which have undergone the specific treatment D. (12) In view of the fact that imports of fresh meat, including minced meat, of domestic porcine animals into the Union from Croatia are to be authorised, it is appropriate to also permit imports into the Union from that third country of meat products which were obtained from such fresh meat, without requiring that they undergo a specific treatment. Part 2 of Annex II to Decision 2007/777/EC should therefore be amended accordingly. (13) Decision 2007/777/EC and Regulation (EU) No 206/2010 should therefore be amended accordingly. (14) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part 2 of Annex II to Decision 2007/777/EC, the entry for Croatia is replaced by the following: HR Croatia A A A A A A A A D XXX A A XXX Article 2 In Part 1 of Annex II to Regulation (EU) No 206/2010, the entry for Croatia is replaced by the following: HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW POR 8 November 2012 Article 3 This Regulation shall enter into force on the the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 312, 30.11.2007, p. 49. (3) OJ L 139, 30.4.2004, p. 55. (4) OJ L 73, 20.3.2010, p. 1.